
	

116 SRES 121 IS: Congratulating Israel and Egypt on the 40th anniversary of the signing of the Egypt-Israel Peace Treaty.
U.S. Senate
2019-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 121
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2019
			Mr. Boozman (for himself and Mr. Enzi) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Congratulating Israel and Egypt on the 40th anniversary of the signing of the Egypt-Israel Peace
			 Treaty.
	
	
 Whereas Muhammad Anwar al-Sadat, President of the Arab Republic of Egypt, and Menachem Begin, Prime Minister of Israel, met with President Jimmy Carter at Camp David, Maryland, from September 5 to September 17, 1978;
 Whereas these negotiations resulted in two agreements, known as the Camp David Accords, which were signed on September 17, 1978; Whereas those accords provided a framework for peace between Israel and Egypt that stands as a landmark, ending a generation of war and violence;
 Whereas the Egypt-Israel Peace Treaty was signed on March 26, 1979, at the White House in Washington, DC, ending 31 years of war between the two nations;
 Whereas the peace treaty was duly implemented, resulting in— (1)the normalization of diplomatic and commercial ties between Egypt and Israel;
 (2)the withdrawal of Israeli troops from the Sinai Peninsula and the establishment of a demilitarized zone;
 (3)the free passage of Israeli ships through the Suez Canal; and (4)Egypt becoming the first Arab state to officially recognize Israel;
 Whereas President Sadat and Prime Minister Begin were jointly awarded the Nobel Peace Prize in 1978;
 Whereas President Sadat was assassinated on October 6, 1981, by Khalid Islambouli, a member of Egyptian Islamic Jihad;
 Whereas President Carter was awarded the Nobel Peace Prize in 2002, in part for his vital contribution to the Camp David Accords and following peace process;
 Whereas Congress, on December 4, 2018, passed legislation awarding the Congressional Gold Medal to President Sadat;
 Whereas the Camp David Accords and resulting peace treaty have proven to be an enduring achievement, furthering the interests of peace and stability in a volatile region of the world;
 Whereas the United States has proudly supported the participants of this historic agreement over the last four decades of peace; and
 Whereas March 26, 2019, marks the 40th anniversary of the signing of the Egypt-Israel Peace Treaty: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the Governments and people of Israel and Egypt for 40 years of peace based on the Camp David Accords;
 (2)encourages the Governments of Egypt and Israel to continue to serve as examples of honest statesmanship and peacebuilding;
 (3)commends the example set for the world in seeking peaceful and long-lasting resolutions to conflict; and
 (4)requests the President to issue a proclamation to observe the anniversary with appropriate ceremonies and programs.
			
